494 So. 2d 1176 (1986)
Thomas SLEDGE, et ux.
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION & DEVELOPMENT, et al.
Cyrus THERIOT, Jr.
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION & DEVELOPMENT, et al.
Galen J. DUPLANTIS
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION & DEVELOPMENT, et al.
Mona Dehart VOISIN, Individually and as Administratrix of the Estate of Bruce J. Voisin and as Natural Tutrix of the Minor, Chad Anthony Dehart
v.
LOUISIANA DEPARTMENT OF TRANSPORTATION & DEVELOPMENT, et al.
No. 86-C-1515.
Supreme Court of Louisiana.
October 10, 1986.
*1177 Denied.